Citation Nr: 0841696	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  07-23 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
Crohn's disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel







INTRODUCTION

The veteran served on active duty from October 1969 to April 
1971.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  Jurisdiction over this claim is with 
the RO in Detroit, Michigan.


FINDING OF FACT

The veteran's Crohn's disease does not result in 
malnutrition.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for Crohn's disease have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.20, 4.114, Diagnostic Code 7323 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  38 C.F.R. § 4.1 
also requires that each disability be viewed in relation to 
its history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability be 
considered form the point of view of the veteran working or 
seeking work.  

Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.  38 C.F.R. 
§ 4.7 provides that, where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505, 509 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased evaluation claims.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.

In determining the appropriate rating criteria for the 
veteran's service-connected Crohn's disease, the Board notes 
at the outset that there is no diagnostic code directly on 
point.  When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

The disability in question is rated by analogy under 38 
C.F.R. § 4.114, Diagnostic Code 7323, for ulcerative colitis.  
The Board has reviewed other diagnostic codes and finds this 
to be the most appropriate code.

Service connection for Crohn's disease was initially 
established by a rating decision dated in October 1971.  At 
the time that the veteran filed his current claim for an 
increased rating, his Crohn's disease was rated at 30 percent 
disabling under the criteria found in 38 C.F.R. § 4.114, 
Diagnostic Code 7323.

38 C.F.R. § 4.114, Diagnostic Code 7323 provides for a 100 
percent rating for pronounced ulcerative colitis resulting in 
marked malnutrition, anemia, and general debility, or with 
serious complication as liver abscess.  Important for this 
case, a 60 percent rating is provided for severe ulcerative 
colitis with numerous attacks a year and malnutrition, the 
health only fair during remissions.  Id.  A 30 percent rating 
is provided for moderately severe ulcerative colitis with 
frequent exacerbations.  Id.  

In April 2006, the veteran underwent a VA examination 
addressing the severity of his Crohn's disease.  That 
examiner indicated that the veteran's claims file was not 
available for review.  

VA medical examinations are inadequate if the examiner does 
not take into account the medical history of the claimant.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
However, the mere absence of the ministerial act of reviewing 
the claims file does not render the examination inadequate.  
The Board is mindful that if an examination report does not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992).

In this case, the examiner recounted the relevant medical 
history as provided by the veteran.  This history corresponds 
to that contained in the claims file.  Whether the history 
was provided by the claims file or the veteran makes no 
difference so long, as in this case, the history is accurate.  
Moreover, the examiner indicated that electronic medical 
records from the VA Ann Arbor Healthcare System were 
reviewed.  The veteran also provided copies of colonoscopy 
and computed tomography (CT) reports to the examiner, which 
were reviewed and summarized.

For these reasons, the Board finds the examination and 
opinion rendered by the examiner to be adequate.

During the April 2006 examination, the examiner reported that 
the veteran had five to six watery bowel movements per day.  
He denied any bloody or dark black bowel movements.  In 
addition, the veteran denied nausea, vomiting, constipation, 
bloating, distention, reflux, or regurgitation.  He denied 
abdominal pain but reported heartburn approximately once a 
month, which resolved with over-the-counter heartburn 
medication.  

The veteran reported that he had lost about 25 pounds, from 
225 pounds to 197 pounds.  However, he also noted that his 
physician treated him with steroids and that he had gained 
back 8 pounds.  The examiner reported that the veteran 
appeared well-nourished and well-developed.  There was no 
indication of malnutrition or anemia.  The veteran had no 
diagnosis of liver disease.  

This report provides evidence against the veteran's claim.  
In particular, this report provides affirmative evidence that 
the veteran does not suffer from malnutrition or other 
problems sometimes associated with the condition, as cited 
above. 

The veteran has not submitted any additional information for 
consideration with respect to his claim for an increased 
rating of his Crohn's disease.

As the competent evidence of record shows that the veteran 
does not suffer from malnutrition or an other problem that 
would indicate a higher evaluation is warranted, a required 
criterion under Diagnostic Code 7323, for ratings higher than 
30 percent, his claim for a higher rating under the schedular 
standards must be denied.

During the April 2006 VA examination, the veteran reported 
that frequent trips to the bathroom interrupted his workday.  
This marginally raises the issue of whether extraschedular 
consideration is warranted.  Thus, the Board will examine 
whether the veteran's disability on appeal warrants referral 
for extraschedular consideration.  

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2008).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
Further, the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The Board has considered an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1) and determined 
referral for extraschedular consideration is not warranted in 
this case.

The veteran contends that his condition and frequent trips to 
the bathroom have interrupted his workday.  While his 
condition may have affected his employment, this is 
contemplated by the rating schedule.  See 38 C.F.R. § 4.1.  
The frequent trips to the bathroom do not, in themselves, 
constitute a marked interference with employment.  In short, 
the veteran's disability picture is not different from other 
similarly situated veterans.  In the absence of evidence 
presenting exceptional circumstances, the claim is not 
referred for consideration of an extraschedular rating; the 
veteran's disability is appropriately rated under the 
schedular criteria.

It is important for the veteran to understand that the 
veteran has cited a problem which is the primary basis for 
the current evaluation of 30 percent.  Without taking into 
consideration the veteran's complaints, the current 
evaluation could not be justified. 

With regard to the veteran's statement that he thought the 
doctor who evaluated his condition wanted to know how he was 
feeling just "that day", it is important for the veteran to 
understand that the post-service medical record, as a whole, 
has been reviewed by the undersigned.  There is simply no 
basis to find that the veteran is entitled to a higher 
evaluation based on the post-service treatment records.  The 
object medical evidence, over many years, provides highly 
probative evidence against this claim. 

The Board does not find evidence that the veteran's Crohn's 
disease should be increased for any other separate period 
based on the facts found during the entire appeal period.  
The evidence of record, from the day the veteran filed the 
claim to the present, supports the conclusion that the 
veteran is not entitled to additional increased compensation 
during any time within the appeal period.

All evidence of record shows that the veteran's Crohn's 
disease is appropriately evaluated at a disability rating of 
30 percent.  The preponderance of the evidence of record is 
against assigning a rating higher than a 30 percent 
disability.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.  As 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in March 2006 and May 2008 that fully 
addressed all three notice elements, as well as the notice 
requirements discussed by the Court in Dingess.  The March 
2006 letter was sent prior to the initial RO decision in this 
matter.  The letter informed the veteran of what evidence was 
required to substantiate the claim and of the veteran's and 
VA's respective duties for obtaining evidence.  Specifically, 
the letter informed the veteran that the evidence needed to 
show that his service connected disability has worsened.  The 
Board recognizes that this notice is precisely that which the 
Court found lacking in Vazquez-Flores.

The Board further recognizes that VA's duty to notify under 
the requirements discussed by Vazquez-Flores was not 
satisfied prior to the initial unfavorable decision on the 
claim by the RO.  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  

In this case, the duty to notify was satisfied subsequent to 
the initial RO decision by way of a letter sent to the 
veteran in May 2008 that informed the veteran of the relevant 
Diagnostic Code and criteria therein to be applied, as well 
as examples of the evidence the veteran should provide.  The 
letter also told the veteran to give VA this evidence or to 
tell VA about the evidence.  This letter, taken with the 
notice from March 2006 informing the veteran of VA's and the 
veteran's duties in obtaining evidence, gave the veteran 
sufficient VCAA notice as to assignment of disability 
ratings.  Although the May 2008 notice letter was not sent 
before the initial RO decision in this matter, the Board 
finds that this error was not prejudicial to the veteran 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of a supplemental statement of 
the case issued in June 2008, after the notice was provided.  
For these reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran has submitted colonoscopy 
and CT reports from the Toledo Clinic Outpatient Surgery 
Center.  He was afforded an appropriate and adequate VA 
medical examination in April 2006.  

In a statement by the veteran's representative submitted in 
October 2008, the veteran contends that the examination 
afforded him in April 2006 was inadequate.  As discussed 
above, the opinion from the April 2006 examination is 
adequate and a remand for a VA examination is not warranted.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


